            Case 2:19-cv-02430-JMY Document 95 Filed 09/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COUNTY OF DELAWARE                               :
                                                  :             CIVIL ACTION
                v.                                :
                                                  :             NO. 19-2430-JMY
 TRAVELERS PROPERTY                               :
 AND CASUALTY COMPANY                             :
 OF AMERICA                                       :

                                            ORDER

       AND NOW, this 9th day of September, 2021, upon consideration of Travelers Property

and Casualty Company of America’s (“Travelers”) Motion for Summary Judgment (ECF No.

60), The Count of Delaware’s (the “County”) Motion for Partial Summary Judgment (ECF No.

61), and all documents submitted in support thereof and in opposition thereto, it is ORDERED

as follows:

       1.       Traveler’s Motion for Summary Judgment (ECF No. 60) is GRANTED.

       2.       The County’s Complaint and all claims asserted against Travelers therein are

DISMISSED WITH PREJUDICE, and judgment is entered in favor of Travelers.

       3.       The County’s Motion for Partial Summary Judgment (ECF No. 61) is DENIED.

       IT IS FURTHER ORDERED that:

       1.       The Motions in Limine docketed at ECF Nos. 90, 91, 92, and 93 are DISMISSED

AS MOOT.

       2.       The Clerk of Court is directed to CLOSE this case.

       IT IS SO ORDERED.

                                                      BY THE COURT:


                                                       /s/ John Milton Younge
                                                      JUDGE JOHN MILTON YOUNGE
Case 2:19-cv-02430-JMY Document 95 Filed 09/09/21 Page 2 of 2




                              2
